Exhibit 99.7 SEND OVERNIGHT PACKAGES TO: Kaiser Federal Financial Group, Inc. Stock Order Processing Center 10 South Wacker, Suite 3400 Chicago, IL 60606 (877) 860-2086 ORDER DEADLINE: The Subscription Offering ends at 2:00 p.m., Pacific Time, on , 2010. Your original Stock Order and Certification Form, properly executed and with the correct payment, must be received (not postmarked) by the deadline or it will be considered void. Orders will be accepted at the address on the top of this form, the PO Box address on the business reply envelope provided or by hand delivery to Kaiser Federal Bank’s main office, located at 1359 North Grand Avenue, Covina, California. Faxes or copies of this form will not be accepted. Kaiser Federal Financial Group, Inc. reserves the right to accept or reject improper order forms. (1) Number of Shares Price Per Share (2) Total Amount Due (4) Purchaser Information (check one) x$10.00 $ .00 a. o b. o c. o d. o e. o f. o Eligible Account Holder – Check here if you were a depositor with at least $50 on deposit with Kaiser Federal Bank as of the close of business on March 31, 2009. Enter information in Section 9 for all deposit accounts that you had at Kaiser Federal Bank on March 31, 2009. Supplemental Eligible Account Holder – Check here if you were a depositor with at least $50 on deposit with Kaiser Federal Bank as of the close of business on , 2010 but were not an Eligible Account Holder. Enter information in Section 9 for all deposit accounts that you had at Kaiser Federal Bank as of , 2010. Other Members – Check here if you were a depositor of Kaiser Federal Bank as of , 2010, who were not able to subscribe for shares under the Eligible or Supplemental Eligible Account Holder categories. Local Community – Natural persons residing in the California counties of Los Angeles, Orange, San Bernardino, Riverside and Santa Clara will receive preference in a community offering. K-Fed Bancorp public stockholders as of , 2010 General Public Minimum Number of Shares: 25 ($250). Maximum Number of Shares: 5% of the shares of common stock sold in the offering, and no person together with his or her associates or group of persons acting in concert may purchase more than 5% of the shares of common stock sold in the offering. See Stock Order Form Instructions for details. Current stockholders, either alone or together with associates or persons acting in concert, may not purchase shares in an amount that when combined with shares received in exchange for currently outstanding shares of common stock of K-Fed Bancorp is greater than 5% of the shares to be issued and outstanding at the completion of the conversion. (3a) Method of Payment- Check or Money Order Enclosed is a personal check, bank check or money order made payable toKaiser Federal Financial Group, Inc. $ . (3b) Method of Payment- Deposit Account Withdrawal Kaiser Federal Bank Deposit Account Number(s)Withdrawal Amount(s) MARK THE Savings o ACCOUNT TYPE CD o $ MARK THE Savings o ACCOUNT TYPE CD o $ MARK THE Savings o ACCOUNT TYPE CD o $ Total Withdrawal $ (5) Check if you (or a household family member) are a:o Director or Officer of Kaiser Federal Bank or Kaiser Federal Financial Group, Inc. o Employee of Kaiser Federal Bank or Kaiser Federal Financial Group, Inc. (6) Maximum Purchaser Identification: o Check here if you, individually or together with others (see section 7), are subscribing for the maximum purchase allowed and are interested in purchasing more shares if the two maximum purchase limitations are increased. See Section 1 of the Stock Order Form Instructions provided. (7) Associates/Acting in Concert: o Check here if you, or any associates or persons acting in concert with you, have submitted other orders for shares. If you check this box, list below all other orders submitted by you or your associates or by persons acting in concert with you. See reverse side of this form for further details. Name(s) listed in Section 8 on other Order Forms Number of Shares Ordered Name(s) listed in Section 8 on other Order Forms Number of Shares Ordered (8) Stock Registration - Please Print Legibly and Fill Out Completely: (Note: Thestatement of ownershipand all correspondence related to this stock order will be mailed to the address provided below.) o Individual o Individual Retirement Account o Corporation o Joint Tenants o Uniform Transfer to Minors Act o Partnership o Tenants in Common o Uniform Gift to Minors Act o Trust - Under Agreement Dated Name SS# or Tax ID Name SS# or Tax ID Address Daytime Telephone # City State Zip Code County Evening Telephone # (9) Qualifying Accounts: You should list any accounts that you may have or had with Kaiser Federal Bank in the box below. SEE THE STOCK ORDER FORM INSTRUCTION GUIDE FOR FURTHER DETAILS. All subscription orders are subject to the provisions of the stock offering. Attach a separate page if additional space is needed. NAMES ON ACCOUNTS ACCOUNT NUMBER Please Note: Failure to list all of your accounts may result in the loss of part or all of your subscription rights. (10) Acknowledgement, Certification and Signature: I understand that to be effective, this form, properly completed, together with full payment or withdrawal authorization, must be received by Kaiser Federal Financial Group, Inc. no later than 2:00 p.m., Pacific Time, on , 2010, otherwise this form and all of my subscription rights will be void. (continued on reverse side of form) *** ORDER NOT VALID UNLESS SIGNED *** ONE SIGNATURE REQUIRED, UNLESS SECTION (3b) OF THIS FORM INCLUDES ACCOUNTS REQUIRING MORE THAN ONE SIGNATURE TO AUTHORIZE WITHDRAWAL Signature Date Signature Date For Internal Use Only REC’D CHECK# $ CHECK# $ BATCH # ORDER # CATEGORY (7) Associates/Acting In Concert (continued from front side of Stock Order Form) Associate – The term “associate” of a person means: 1) Any corporation or organization, other than Kaiser Federal Financial Group, Inc., K-Fed Bancorp, K-Fed Mutual Holding Company or Kaiser Federal Bank, of which the person is a senior officer, partner or 10% beneficial stockholder; 2) Any trust or other estate in which the person has a substantial beneficial interest or serves as a trustee or in a similar fiduciary capacity; provided, however, it does not include any employee stock benefit plan in which the person has a substantial beneficial interest or serves as trustee or in a similar fiduciary capacity; and 3) Any blood or marriage relative of the person, who either lives in the same home as the person or who is a director or officer of Kaiser Federal Financial Group, Inc. or Kaiser Federal Bank. Acting in Concert – The term “acting in concert” means: 1) Knowing participation in a joint activity or interdependent conscious parallel action towards a common goal whether or not pursuant to an express agreement; or 2) A combination or pooling of voting or other interests in the securities of an issuer for a common purpose pursuant to any contract, understanding, relationship, agreement or other arrangement, whether written or otherwise. A person or company that acts in concert with another person or company (“other party”) also will be deemed to be acting in concert with any person or company who is also acting in concert with that other party, except that any tax-qualified employee stock benefit plan will not be deemed to be acting in concert with its trustee or a person who serves in a similar capacity solely for the purpose of determining whether common stock held by the trustee and common stock held by the employee stock benefit plan will be aggregated. Please see the Prospectus section entitled “The Conversion and Offering – Additional Limitations on Common Stock Purchases” for more information on purchase limitations and a more detailed description of “associates” and “acting in concert.” (10) Acknowledgment, Certification and Signature (continued from, AND TO BE SIGNED, on the front side of Stock Order Form) I agree that after receipt by Kaiser Federal Financial Group, Inc., this Stock Order Form may not be modified or cancelled without Kaiser Federal Financial Group, Inc.’s consent, and that if withdrawal from a deposit account has been authorized, the authorized amount will not otherwise be available for withdrawal. Under penalty of perjury, I certify that (1) the Social Security or Tax ID information and all other information provided hereon are true, correct and complete, (2) I am purchasing shares solely for my own account and that there is no agreement or understanding regarding the sale of such shares, or my right to subscribe for shares, and (3) I am not subject to backup withholding tax [cross out (3) if you have been notified by the IRS that you are subject to backup withholding]. I acknowledge that my order does not conflict with the maximum purchase limitation of 5% of the shares of common stock sold in the offering for any individual person, or 5% of the shares of common stock sold in the offering as the overall purchase limitation for any person or entity together with associates of, or persons acting in concert with, such person, or entity, in all categories of the offering, combined, as set forth in the Prospectus dated , 2010. Subscription rights pertain to those eligible to subscribe in the Subscription Offering. Federal regulations prohibit any person from transferring or entering into any agreement directly or indirectly to transfer the legal or beneficial ownership of subscription rights, or the underlying securities, to the account of another. I ACKNOWLEDGE THAT THE SHARES OF COMMON STOCK ARE NOT A DEPOSIT OR ACCOUNT AND ARE NOT FEDERALLY INSURED, AND ARE NOT GUARANTEED BY KAISER FEDERAL FINANCIAL GROUP, INC. OR KAISER FEDERAL BANK OR BY THE FEDERAL GOVERNMENT. If anyone asserts that the shares of common stock are federally insured or guaranteed, or are as safe as an insured deposit, I should call the Office of Thrift Supervision Consumer Response Center at (800) 842-6929. I further certify that, before purchasing the common stock of Kaiser Federal Financial Group, Inc., I received the Prospectus dated , 2010, and that I have read the terms and conditions described in the Prospectus, including disclosure concerning the nature of the security being offered and the risks involved in the investment described in the “Risk Factors” section beginning on page , which risks include but are not limited to the following: [RISK FACTORS TO BE ADDED] EXECUTION OF THIS CERTIFICATION FORM WILL NOT CONSTITUTE A WAIVER OF ANY RIGHTS THAT A PURCHASER MAY HAVE UNDER THE SECURITIES ACT OF 1 EXCHANGE ACT OF 1934, BOTH AS AMENDED. Stock Order Form Instructions Stock Information Center: (877) 860-2086 Stock Order Form Instructions – All subscription orders are subject to the provisions of the stock offering. Item 1 and 2 - Fill in the number of shares that you wish to purchase and the total payment due. The amount due is determined by multiplying the number of shares ordered by the subscription price of $10.00 per share. The minimum purchase is 25 shares.
